Exhibit 10.204

 

 

AMENDMENT NO. 1 TO SECURED PROMISSORY NOTE

(Original Principal Amount $2,000,000)

 

This Amendment No. 1 to the Secured Promissory Note (the "Amendment") is made as
of June 30, 2019 (the “Effective Date”), by and between TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation ("TCHI"), TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation, TWINLAB HOLDINGS, INC., a Michigan
corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB CORPORATION, a
Delaware corporation, NUTRASCIENCE LABS, INC., a Delaware corporation,
NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation, ORGANIC HOLDINGS LLC,
a Delaware limited liability company, RESERVE LIFE ORGANICS, LLC, a Delaware
limited liability company, RESVITALE, LLC, a Delaware limited liability company,
RE-BODY, LLC, a Delaware limited liability company, INNOVITAMIN ORGANICS, LLC, a
Delaware limited liability company, ORGANICS MANAGEMENT LLC, a Delaware limited
liability company, COCOAWELL, LLC, a Delaware limited liability company,
FEMBODY, LLC, a Delaware limited liability company, RESERVE LIFE NUTRITION,
L.L.C., a Delaware limited liability company, INNOVITA SPECIALTY DISTRIBUTION
LLC, a Delaware limited liability company, and JOIE ESSANCE, LLC, a Delaware
limited liability company (collectively as "Maker"), and GREAT HARBOR CAPITAL,
LLC, a Delaware limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Secured Promissory
Note in the principal amount of Two Million Dollars ($2,000,000), dated February
6, 2018 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     In the introduction paragraph, the phrase "February 6, 2021" is hereby
restated in its entirety to read as "October 22, 2021" such that the Maturity
Date shall be October 22, 2021.

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

 

Amendment No. 1 to Secured Promissory Note ($2,000,000 – Great Harbor)

 

 

--------------------------------------------------------------------------------

 

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

Amendment No. 1 to Secured Promissory Note ($2,000,000 – Great Harbor)

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

By: /s/Anthony Zolezzi      Date: 7/8/2019    Anthony Zolezzi       Chief
Executive Officer    

 

 

GREAT HARBOR CAPITAL, LLC

 

 

By:  /s/David Van Andel      Date: 7/8/2019    David Van Andel       President  
 

 

 

Amendment No. 1 to Secured Promissory Note ($2,000,000 – Great Harbor)

 